12,13,2018 13:50 FAX 5029                        WILLIAMS AND CONNOLLY                                                           ~002
             Case 1:17-cv-07417-VM-HBP Document 95 Filed 12/13/18 Page 1 of 2


                                                    LAW OFFICES

                                     WILLIAMS 8 CONNOLLY LLP
                                             725 TWELFTH SH.EfT, }J.W

                                           WASHINGTON, D. C. 20005-590[             Jit,1-YIAll.D 111!.lJ"l":r.T'T W,,11.UJ'\MS. c,,;,;.?c-1::.ies,
    [(ENNETH J. BROWN                                                                      p,-uL 11.. coN,-roLL't' <19<<•!1"70J

      (202) 434-5818                               (202) 434-5000
      kbrown@wc.com
                                                 FAX (202) 434-5029



                                                December 13, 2018

        VIA FACSIMILE (212) 805-6382

        The Honorable Victor Marrero
        United States District Judge
        500 Pearl Street, Suite 1040
        New York, NY 10007

               Re:      Coventry Capital v. EEA, No_ 17-cv-07417(VM)(HBP)

        Dear Judge Marrero:

                I write on behalf of Plaintiff Coventry Capital US LLC ('"Coventry") in response to
        Defendants' letter of December 12 (the ·'Letter''). Although Coventry fully understands that the
        Court has no interest in becoming immersed in a tit-for-tat among the parties, the suggestion that
        Coventry acted improperly-by stating that Defendants refused to provide updated information
        about the underlying portfolio of life insurance policies and the insureds thereunder-demands a
        brief response. Defendants claim that this statement inappropriately reveals protected settlement
        communications. That is incorrect, as no substantive settlement discussions ever occurred.
        Coventry djd not disclose any settlement offer made by any party (as no such oner was made),
        and did not discuss any comment or communication about the merits of this litigation. Instead,
        Coventry described its request for information necessary to begin meaningful settlement
        discussions, and Defendants' refusal to provide any updated information about the portfolio and
        insureds, which prevented such discussions from beginning. Notably, Defendants do not dispute
        any of this, choosing instead to dismiss Coventry's infonnational request as a demand for "special
        treatment."

                Defendants' letter also distorts the record. It is true that Coventry initially requested
        information about competing bids. But when Defendants balked at that request, Coventry
        specifically excluded competing bids from the list of information it requested. Defendants denied
        this subsequent request as well, and continued to decline to provide any updated information.
        Defendants also describe "other bidders, including an aH'i.liate of Coventry." Letter at l. Jt is true
        that an affiliate of Coventry received some information as part of EEA's attempted auction of the
        portfolio. That affiliate did not submit a bid, however, due in part to the fact that updated medical,
        life expectancy, and other infonnation was not provided.

                 Nor did Coventry "protest[] in its preliminary injunction motion and throughout this
        litigation" that it wanted to bid on the Portfolio as a means of resolving this case. Letter at 1.
12, 13,• 2018 13: 50 FAX 5029                    WILLIAMS AND CONNOLLY                                  @003
               Case 1:17-cv-07417-VM-HBP Document 95 Filed 12/13/18 Page 2 of 2

         Hon. Victor Marrero
         December 13. 2018
         Page 2

         Coventry bargained for the exclusive right "to negotiate the terms and conditions of the Definitive
         Agreement [for the purchase of the portfolio] in good faith." Contract ii Il.2. lt has incurred
         various harms as a result of Defendants' fraud and breach of that binding contractual obligation,
         see Compl. (Dkt. 31) ~157-59, 70, 77 & pp.28-29, and the ability to participate in a public auction
         for those same policies is not remotely adequate compensation for those harms.

                 Ultimately, regardless of the reasons, the parties agree that further discussions would not
         be productive, and that the Court should now rule on Coventry's pending motion for a preliminary
         injunction.

                 We appreciate the Court's continued attention to lhis matter.


                                                      Respectfully submitted.


                                                      !!:::!!::.tZ~
         cc:     Counsel of record (by email)
